Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 20-40 are presented for examination.  
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10423138 and claims 1-21 of U.S. Patent No. 11137731 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 21-40 and merely define an obvious variation of the invention claimed in the US Patent No. 10423138 and US Patent no. 11137731.
7.	After analyzing the language of the claims, initially it should be noted that the Patent No. 10423138 and US Patent no. 11137731, having the same inventive entity. The Assignee in all applications is the same. 
Claims 21 and 39 of the instant application are anticipated by patent claims 1 and 11 of the patent 10423138 contain all the limitations of claims 21 and 39 of the instant application, and patent claim 1 of the patent 11137731 contain all the limitations of claim 21 and 39 of the instant application . Claims 21-40 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
8.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 10423138
Instant Application (17/493071)
1.  An energy storage system for a building, the system comprising: a 
battery asset configured to store electricity and discharge the stored 
electricity for use in satisfying a building electric load;  and an energy storage controller including a computer readable medium and a processor, the energy storage controller comprising computer executable instructions stored in the computer readable medium for implementing a resource allocation planning tool to: predict the building electric load to be satisfied at each of a 
plurality of time steps during an optimization period and one or more selected functionalities of the planning tool;  generate a cost function defining a cost of operating the energy storage system over the optimization period as a 
function of one or more battery power setpoints for the battery asset, the cost 
function comprising a term for each of the selected functionalities;  generate 
one or more optimization constraints based on the selected functionalities, 
attributes of the battery asset, and the predicted building electric load to be 
satisfied at each of the plurality of time steps; optimize the cost function subject to the optimization constraints to determine optimal values of the battery power setpoints for each of the plurality of time steps; and generate a control signal configured to control the electricity stored to or discharged from the battery asset based on the optimal values for the battery power setpoints.
21.  An energy storage system for a building, the system comprising: a battery asset configured to store electricity and discharge the stored electricity for use in satisfying a building electric load; and an energy storage controller including a computer readable medium and a processor, the energy storage controller including computer executable instructions stored in the computer readable medium for implementing a resource allocation planning tool to: predict the building electric load to be satisfied at each of a plurality of time steps during an optimization period and one or more selected functionalities of the planning tool, the one or more selected functionalities including at least determining an optimal size of the battery asset, generate a cost function defining a cost of operating the energy storage system over the optimization period as a function of one or more battery power setpoints for the battery asset and one or more battery size variables, the cost function accounting for both an initial purchase cost of the battery asset and an effect of the battery asset on the cost of operating the energy storage system, and optimize the cost function to determine the optimal size of the battery asset; wherein both the initial purchase cost of the battery asset and the effect of the battery asset on the cost of operating the energy storage system are functions of the optimal size of the battery asset.
11. A method for optimizing cost in an energy storage system for a building, the energy storage system including a
battery asset and an energy storage controller for implementing a resource allocation planning tool, the method
comprising: predicting, using the energy storage controller, a building electric load to be satisfied at each of a plurality of time steps during an optimization period and one or more selected functionalities of the planning tool; generating, using the energy storage controller, a cost
function defining a cost of operating the energy storage system over the optimization period as a function of
one or more battery power setpoints for a battery asset of the energy storage system, the cost function comprising
a term for each of the selected functionalities; generating, using the energy storage controller, one or
more optimization constraints based on the selected functionalities, attributes of the battery asset, and the predicted building electric load to be satisfied at each of the plurality of time steps;
optimizing, using the energy storage controller, the cost function subject to the optimization constraints to determine optimal values of the battery power setpoints for each of the plurality of time steps; and generating, using the energy storage controller, a control signal for controlling electricity stored to or discharged from the battery asset based on the optimal values for the battery power setpoints.
39. A method for optimizing cost in an energy storage system for a building, the energy storage system including a
battery asset and an energy storage controller for implementing a resource allocation planning tool, the method
comprising: predicting, using the energy storage controller, a building electric load to be satisfied at each of a plurality of time steps during an optimization period and one or more selected functionalities of the planning tool, the one or more selected functionalities including at least determining an optimal size of the battery asset; generating, using the energy storage controller, a cost function defining a cost of operating the energy storage
system over the optimization period as a function of one or more battery power setpoints for the battery asset and one or more battery size variables, the cost
function accounting for both an initial purchase cost of the battery asset and an effect of the battery asset on the
cost of operating the energy storage system; and optimizing, using the energy storage controller, the cost function to determine the optimal size of the battery
asset; wherein both the initial purchase cost of the battery asset and the effect of the battery asset on the cost of operating the energy storage system are functions of the optimal size of the battery asset.



US Patent No. 11137731
Instant Application (17/493071)
1. An energy storage system for a building, the system comprising: a battery 
asset configured to store energy for satisfying a building energy load;  and an 
energy storage controller including a computer readable medium and a processor, the energy storage controller including computer executable instructions stored in the computer readable medium for implementing a resource allocation planning tool to: estimate the building energy load to be satisfied for a time step during an optimization period based on one or more functions of the energy storage system;  generate a cost function corresponding to a cost of operating the energy storage system over the optimization period based on one or more battery power setpoints for the battery asset;  apply one or more optimization constraints to the cost function to determine optimal battery power setpoints for the time step, the optimization constraints based on the estimated building energy load;  and generate a control signal configured to control the energy stored to or discharged from the battery asset based on the optimal battery power setpoints.
21.  An energy storage system for a building, the system comprising: a battery asset configured to store electricity and discharge the stored electricity for use in satisfying a building electric load; and an energy storage controller including a computer readable medium and a processor, the energy storage controller including computer executable instructions stored in the computer readable medium for implementing a resource allocation planning tool to: predict the building electric load to be satisfied at each of a plurality of time steps during an optimization period and one or more selected functionalities of the planning tool, the one or more selected functionalities including at least determining an optimal size of the battery asset, generate a cost function defining a cost of operating the energy storage system over the optimization period as a function of one or more battery power setpoints for the battery asset and one or more battery size variables, the cost function accounting for both an initial purchase cost of the battery asset and an effect of the battery asset on the cost of operating the energy storage system, and optimize the cost function to determine the optimal size of the battery asset; wherein both the initial purchase cost of the battery asset and the effect of the battery asset on the cost of operating the energy storage system are functions of the optimal size of the battery asset.


Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of records do not teach or suggest, individually or in combination teaches of An energy storage system for a building, the system comprising: a battery asset configured to store electricity and discharge the stored electricity for use in satisfying a building electric load; and an energy storage controller including a computer readable medium and a processor, the energy storage controller including computer executable instructions stored in the computer readable medium for implementing a resource allocation planning tool to: predict the building electric load to be satisfied at each of a plurality of time steps during an optimization period and one or more selected functionalities of the planning tool, the one or more selected functionalities including at least determining an optimal size of the battery asset, generate a cost function defining a cost of operating the energy storage system over the optimization period as a function of one or more battery power setpoints for the battery asset and one or more battery size variables, the cost function accounting for both an initial purchase cost of the battery asset and an effect of the battery asset on the cost of operating the energy storage system, and optimize the cost function to determine the optimal size of the battery asset; wherein both the initial purchase cost of the battery asset and the effect of the battery asset on the cost of operating the energy storage system are functions of the optimal size of the battery asset.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Sep. 28, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115